         Case 2:13-md-02460-JD Document 654 Filed 05/16/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                MDL NO. 2460
 NIASPAN ANTITRUST LITIGATION

 THIS DOCUMENT RELATES TO:                             MASTER FILE NO. 13-MD-2460
 ALL ACTIONS

                                            ORDER

       AND NOW, this 16th day of May, 2019, following a hearing on the pending motions for

class certification and the related Daubert motions on May 14 and 15, 2019, IT IS ORDERED

that a telephone status conference with interim liaison counsel is SCHEDULED for Monday,

July 1, 2019, at 4:00 p.m. Counsel for Abbvie shall initiate the telephone conference. Any other

attorneys interested in participating in the telephone conference may do so.

       The Court will address during the telephone status conference any issues arising from the

hearing on the pending motions for class certification and the related Daubert motions and any

other issues ripe for discussion. The parties may present additional issues at the telephone status

conference by submitting a joint proposed agenda to the Court on or before the close of business

on June 27, 2019.

       The telephone status conference will be recorded. Further telephone status conferences

will be scheduled during the July 1, 2019 telephone status conference.



                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
